The Honorable Ode Maddox State Representative P. O. Box 128 Oden, AR  71961
Dear Representative Maddox:
As we discussed over the phone this morning, county quorum courts do not have the authority to implement a recall ordinance. Counties only have those powers granted them under Amendment 55 and Act 742 of 1977.  Neither of these provisions empower counties to enact recall provisions.
I trust this letter is responsive to your inquiry.
cc:   Joe Hardegree Prosecuting Attorney 507 Hickory St. Mena, AR  71953